Case 2:18-cr-00703-JMV Document 95-2 Filed 11/19/20 Page 1 of 9 PageID: 515




                     Exhibit 2
Case 2:18-cr-00703-JMV Document 95-2 Filed 11/19/20 Page 2 of 9 PageID: 516
 Copyright © 2009, the American Bar Association. Reprinted with permission. All rights reserved.




  AMERICAN BAR ASSOCIATION
  STANDING COMMITTEE ON ETHICS AND PROFESSIONAL RESPONSIBILITY

  Formal Opinion 09-454                                                                                                     July 8, 2009
  Prosecutor’s Duty to Disclose Evidence and Information Favorable to the Defense

  Rule 3.8(d) of the Model Rules of Professional Conduct requires a prosecutor to “make timely disclosure to
  the defense of all evidence or information known to the prosecutor that tends to negate the guilt of the
  accused or mitigates the offense, and, in connection with sentencing, [to] disclose to the defense and to the
  tribunal all unprivileged mitigating information known to the prosecutor.” This ethical duty is separate
  from disclosure obligations imposed under the Constitution, statutes, procedural rules, court rules, or court
  orders. Rule 3.8(d) requires a prosecutor who knows of evidence and information favorable to the defense
  to disclose it as soon as reasonably practicable so that the defense can make meaningful use of it in making
  such decisions as whether to plead guilty and how to conduct its investigation. Prosecutors are not further
  obligated to conduct searches or investigations for favorable evidence and information of which they are
  unaware. In connection with sentencing proceedings, prosecutors must disclose known evidence and
  information that might lead to a more lenient sentence unless the evidence or information is privileged.
  Supervisory personnel in a prosecutor’s office must take reasonable steps under Rule 5.1 to ensure that all
  lawyers in the office comply with their disclosure obligation.

            There are various sources of prosecutors’ obligations to disclose evidence and other information to
  defendants in a criminal prosecution. 1 Prosecutors are governed by federal constitutional provisions as
  interpreted by the U.S. Supreme Court and by other courts of competent jurisdiction. Prosecutors also have
  discovery obligations established by statute, procedure rules, court rules or court orders, and are subject to
  discipline for violating these obligations.
            Prosecutors have a separate disclosure obligation under Rule 3.8(d) of the Model Rules of
  Professional Conduct, which provides: “The prosecutor in a criminal case shall . . . make timely disclosure
  to the defense of all evidence or information known to the prosecutor that tends to negate the guilt of the
  accused or mitigates the offense, and, in connection with sentencing, disclose to the defense and to the
  tribunal all unprivileged mitigating information known to the prosecutor, except when the prosecutor is
  relieved of this responsibility by a protective order of the tribunal.” This obligation may overlap with a
  prosecutor’s other legal obligations.
            Rule 3.8(d) sometimes has been described as codifying the Supreme Court’s landmark decision in
  Brady v. Maryland, 2 which held that criminal defendants have a due process right to receive favorable
  information from the prosecution. 3 This inaccurate description may lead to the incorrect assumption that
  the rule requires no more from a prosecutor than compliance with the constitutional and other legal
  obligations of disclosure, which frequently are discussed by the courts in litigation. Yet despite the
  importance of prosecutors fully understanding the extent of the separate obligations imposed by Rule
  3.8(d), few judicial opinions, or state or local ethics opinions, provide guidance in interpreting the various
  state analogs to the rule. 4 Moreover, although courts in criminal litigation frequently discuss the scope of
  prosecutors’ legal obligations, they rarely address the scope of the ethics rule. 5 Finally, although courts

  1
    This opinion is based on the Model Rules of Professional Conduct as amended by the ABA House of Delegates through August
  2009. The laws, court rules, regulations, rules of professional conduct, and opinions promulgated in individual jurisdictions are
  controlling.
  2
    373 U.S. 83 (1963). See State v. York, 632 P.2d 1261, 1267 (Or. 1981) (Tanzer, J., concurring) (observing parenthetically that the
  predecessor to Rule 3.8(d), DR 7-103(b), “merely codifies” Brady).
  3
    Brady, 373 U.S. at 87 (“the suppression by the prosecution of evidence favorable to an accused upon request violates due process
  where the evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.”); see also
  Kyles v. Whitley, 514 U.S. 419, 432 (1995) (“The prosecution's affirmative duty to disclose evidence favorable to a defendant can
  trace its origins to early 20th-century strictures against misrepresentation and is of course most prominently associated with this
  Court's decision in Brady v. Maryland.”)
  4
    See Arizona State Bar, Comm. on Rules of Prof’l Conduct, Op. 2001-03 (2001); Arizona State Bar, Comm. on Rules of Prof’l
  Conduct, Op. 94-07 (1994); State Bar of Wisconsin, Comm. on Prof’l Ethics, Op. E-86-7 (1986).
  5
    See, e.g., Mastracchio v. Vose, 2000 WL 303307 *13 (D.R.I. 2000), aff'd, 274 F.3d 590 (1st Cir.2001) (prosecution's failure to
  disclose nonmaterial information about witness did not violate defendant's Fourteenth Amendment rights, but came "exceedingly close
Case 2:18-cr-00703-JMV Document 95-2 Filed 11/19/20 Page 3 of 9 PageID: 517




 09-454 Formal Opinion                                                                                                                 2

 sometimes sanction prosecutors for violating disclosure obligations, 6 disciplinary authorities rarely proceed
 against prosecutors in cases that raise interpretive questions under Rule 3.8(d), and therefore disciplinary
 case law also provides little assistance.
          The Committee undertakes its exploration by examining the following hypothetical.

            A grand jury has charged a defendant in a multi-count indictment based on allegations
            that the defendant assaulted a woman and stole her purse. The victim and one bystander,
            both of whom were previously unacquainted with the defendant, identified him in a photo
            array and then picked him out of a line-up. Before deciding to bring charges, the
            prosecutor learned from the police that two other eyewitnesses viewed the same line-up
            but stated that they did not see the perpetrator, and that a confidential informant attributed
            the assault to someone else. The prosecutor interviewed the other two eyewitnesses and
            concluded that they did not get a good enough look at the perpetrator to testify reliably.
            In addition, he interviewed the confidential informant and concluded that he is not
            credible.

 Does Rule 3.8(d) require the prosecutor to disclose to defense counsel that two bystanders failed to identify
 the defendant and that an informant implicated someone other than the defendant? If so, when must the
 prosecutor disclose this information? Would the defendant’s consent to the prosecutor’s noncompliance
 with the ethical duty eliminate the prosecutor’s disclosure obligation?

 The Scope of the Pretrial Disclosure Obligation

           A threshold question is whether the disclosure obligation under Rule 3.8(d) is more extensive than
 the constitutional obligation of disclosure. A prosecutor’s constitutional obligation extends only to
 favorable information that is “material,” i.e., evidence and information likely to lead to an acquittal. 7 In the
 hypothetical, information known to the prosecutor would be favorable to the defense but is not necessarily
 material under the constitutional case law. 8 The following review of the rule’s background and history
 indicates that Rule 3.8(d) does not implicitly include the materiality limitation recognized in the
 constitutional case law. The rule requires prosecutors to disclose favorable evidence so that the defense can
 decide on its utility.
           Courts recognize that lawyers who serve as public prosecutors have special obligations as
 representatives “not of an ordinary party to a controversy, but of a sovereignty whose obligation to govern

 to violating [Rule 3.8]").
 6
   See, e.g., In re Jordan, 913 So. 2d 775, 782 (La. 2005) (prosecutor's failure to disclose witness statement that negated ability to
 positively identify defendant in lineup violated state Rule 3.8(d)); N.C. State Bar v. Michael B. Nifong, No. 06 DHC 35, Amended
 Findings of Fact, Conclusions of Law, and Order of Discipline (Disciplinary Hearing Comm’n of N.C. July 24, 2007) (prosecutor
 withheld critical DNA test results from defense); Office of Disciplinary Counsel v. Wrenn, 790 N.E.2d 1195, 1198 (Ohio 2003)
 (prosecutor failed to disclose at pretrial hearing results of DNA tests in child sexual abuse case that were favorable to defendant and
 fact that that victim had changed his story); In re Grant, 541 S.E.2d 540, 540 (S.C. 2001) (prosecutor failed to fully disclose
 exculpatory material and impeachment evidence regarding statements given by state's key witness in murder prosecution). Cf. Rule
 3.8, cmt. [9] (“A prosecutor’s independent judgment, made in good faith, that the new evidence is not of such nature as to trigger the
 obligations of sections (g) and (h), though subsequently determined to have been erroneous, does not constitute a violation of this
 Rule.”)
 7
   See, e.g., Strickler v. Greene, 527 U.S. 263, 281-82 (1999); Kyles, 514 U.S. at 432-35, United States v. Bagley, 473 U.S. 667, 674-75
 (1985).
 8
   “[Petitioner] must convince us that ‘there is a reasonable probability’ that the result of the trial would have been different if the
 suppressed documents had been disclosed to the defense.. . . [T]he materiality inquiry is not just a matter of determining whether, after
 discounting the inculpatory evidence in light of the undisclosed evidence, the remaining evidence is sufficient to support the jury's
 conclusions. Rather, the question is whether ‘the favorable evidence could reasonably be taken to put the whole case in such a
 different light as to undermine confidence in the verdict.’” Strickler, 527 U.S. at 290 (citations omitted); see also United States v.
 Coppa, 267 F.3d 132, 142 (2d Cir. 2001) (“The result of the progression from Brady to Agurs and Bagley is that the nature of the
 prosecutor’s constitutional duty to disclose has shifted from (a) an evidentiary test of materiality that can be applied rather easily to
 any item of evidence (would this evidence have some tendency to undermine proof of guilt?) to (b) a result-affecting test that obliges a
 prosecutor to make a prediction as to whether a reasonable probability will exist that the outcome would have been different if
 disclosure had been made.”)
Case 2:18-cr-00703-JMV Document 95-2 Filed 11/19/20 Page 4 of 9 PageID: 518




 09-454 Formal Opinion                                                                                                                 3

 impartially is as compelling as its obligation to govern at all; and whose interest, therefore, in a criminal
 prosecution is not that it shall win a case, but that justice shall be done.” 9 Similarly, Comment [1] to
 Model Rule 3.8 states that: “A prosecutor has the responsibility of a minister of justice and not simply that
 of an advocate. This responsibility carries with it specific obligations to see that the defendant is accorded
 procedural justice, that guilt is decided upon the basis of sufficient evidence, and that special precautions
 are taken to prevent and to rectify the conviction of innocent persons.”
           In 1908, more than a half-century prior to the Supreme Court’s decision in Brady v. Maryland, 10
 the ABA Canons of Professional Ethics recognized that the prosecutor’s duty to see that justice is done
 included an obligation not to suppress facts capable of establishing the innocence of the accused. 11 This
 obligation was carried over into the ABA Model Code of Professional Responsibility, adopted in 1969, and
 expanded. DR 7-103(B) provided: “A public prosecutor . . . shall make timely disclosure to counsel for the
 defendant, or to the defendant if he has no counsel, of the existence of evidence, known to the prosecutor . .
 . . that tends to negate the guilt of the accused, mitigate the degree of the offense, or reduce the
 punishment.” The ABA adopted the rule against the background of the Supreme Court’s 1963 decision in
 Brady v. Maryland, but most understood that the rule did not simply codify existing constitutional law but
 imposed a more demanding disclosure obligation. 12
           Over the course of more than 45 years following Brady, the Supreme Court and lower courts
 issued many decisions regarding the scope of prosecutors’ disclosure obligations under the Due Process
 Clause. The decisions establish a constitutional minimum but do not purport to preclude jurisdictions from
 adopting more demanding disclosure obligations by statute, rule of procedure, or rule of professional
 conduct.
           The drafters of Rule 3.8(d), in turn, made no attempt to codify the evolving constitutional case
 law. Rather, the ABA Model Rules, adopted in 1983, carried over DR 7-103(B) into Rule 3.8(d) without
 substantial modification. The accompanying Comments recognize that the duty of candor established by
 Rule 3.8(d) arises out of the prosecutor’s obligation “to see that the defendant is accorded procedural
 justice, that guilt is decided upon the basis of sufficient evidence,” 13 and most importantly, “that special
 precautions are taken to prevent . . . the conviction of innocent persons.” 14 A prosecutor’s timely disclosure
 of evidence and information that tends to negate the guilt of the accused or mitigate the offense promotes
 the public interest in the fair and reliable resolution of criminal prosecutions. The premise of adversarial
 proceedings is that the truth will emerge when each side presents the testimony, other evidence and
 arguments most favorable to its position. In criminal proceedings, where the defense ordinarily has limited

 9
    Berger v. United States, 295 U.S. 78, 88 (1935) (discussing role of U.S. Attorney). References in U.S. judicial decisions to the
 prosecutor’s obligation to seek justice date back more than 150 years. See, e.g., Rush v. Cavanaugh, 2 Pa. 187, 1845 WL 5210 *2 (Pa.
 1845) (the prosecutor "is expressly bound by his official oath to behave himself in his office of attorney with all due fidelity to the
 court as well as the client; and he violates it when he consciously presses for an unjust judgment: much more so when he presses for
 the conviction of an innocent man.")
 10
    Prior to Brady, prosecutors’ disclosure obligations were well-established in federal proceedings but had not yet been extended under
 the Due Process Clause to state court proceedings. See, e.g., Jencks v. United States, 353 U.S. 657, 668, n. 13 (1957), citing Canon 5
 of the American Bar Association Canons of Professional Ethics (1947), for the proposition that the interest of the United States in a
 criminal prosecution "is not that it shall win a case, but that justice shall be done;" United States v. Andolschek, 142 F. 2d 503, 506
 (2d Cir. 1944) (L. Hand, J.) ("While we must accept it as lawful for a department of the government to suppress documents . . . we
 cannot agree that this should include their suppression in a criminal prosecution, founded upon those very dealings to which the
 documents relate and whose criminality they will, or may, tend to exculpate.")
 11
    ABA Canons of Professional Ethics, Canon 5 (1908) (“The primary duty of a lawyer engaged in public prosecution is not to
 convict, but to see that justice is done. The suppression of facts or the secreting of witnesses capable of establishing the innocence of
 the accused is highly reprehensible.”)
 12
    See, e.g., OLAVI MARU, ANNOTATED CODE OF PROFESSIONAL RESPONSIBILITY 330 (American Bar Found., 1979) (“a disparity
 exists between the prosecutor’s disclosure duty as a matter of law and the prosecutor’s duty as a matter of ethics”). For example,
 Brady required disclosure only upon request from the defense – a limitation that was not incorporated into the language of DR 7-
 103(B), see MARU, id. at 330 – and that was eventually eliminated by the Supreme Court itself. Moreover, in United States v. Agurs,
 427 U.S. 97 (1976), an opinion post-dating the adoption of DR 7-103(B), the Court held that due process is not violated unless a court
 finds after the trial that evidence withheld by the prosecutor was material, in the sense that it would have established a reasonable
 doubt. Experts understood that under DR 7-103(B), a prosecutor could be disciplined for withholding favorable evidence even if the
 evidence did not appear likely to affect the verdict. MARU, id.
 13
    Rule 3.8, cmt. [1].
 14
    Id.
Case 2:18-cr-00703-JMV Document 95-2 Filed 11/19/20 Page 5 of 9 PageID: 519




 09-454 Formal Opinion                                                                                                                     4

 access to evidence, the prosecutor’s disclosure of evidence and information favorable to the defense
 promotes the proper functioning of the adversarial process, thereby reducing the risk of false convictions.
          Unlike Model Rules that expressly incorporate a legal standard, Rule 3.8(d) 15 establishes an
 independent one. Courts as well as commentators have recognized that the ethical obligation is more
 demanding than the constitutional obligation. 16 The ABA Standards for Criminal Justice likewise
 acknowledge that prosecutors’ ethical duty of disclosure extends beyond the constitutional obligation. 17
          In particular, Rule 3.8(d) is more demanding than the constitutional case law, 18 in that it requires
 the disclosure of evidence or information favorable to the defense 19 without regard to the anticipated impact
 of the evidence or information on a trial’s outcome. 20 The rule thereby requires prosecutors to steer clear
 of the constitutional line, erring on the side of caution. 21

 15
    For example, Rule 3.4(a) makes it unethical for a lawyer to “unlawfully obstruct another party’s access to evidence or unlawfully
 alter, destroy or conceal a document or other material having potential evidentiary value” (emphasis added), Rule 3.4(b) makes it
 unethical for a lawyer to “offer an inducement to a witness that is prohibited by law” (emphasis added), and Rule 3.4(c) forbids
 knowingly disobeying “an obligation under the rules of a tribunal . . . .” These provisions incorporate other law as defining the scope
 of an obligation. Their function is not to establish an independent standard but to enable courts to discipline lawyers who violate
 certain laws and to remind lawyers of certain legal obligations. If the drafters of the Model Rules had intended only to incorporate
 other law as the predicate for Rule 3.8(d), that Rule, too, would have provided that lawyers comply with their disclosure obligations
 under the law.
 16
    This is particularly true insofar as the constitutional cases, but not the ethics rule, establish an after-the-fact, outcome-determinative
 “materiality” test. See Cone v. Bell, 129 S. Ct. 1769, 1783 n. 15 (2009) (“Although the Due Process Clause of the Fourteenth
 Amendment, as interpreted by Brady, only mandates the disclosure of material evidence, the obligation to disclose evidence favorable
 to the defense may arise more broadly under a prosecutor’s ethical or statutory obligations.”), citing inter alia, Rule 3.8(d); Kyles, 514
 U.S. at 436 (observing that Brady “requires less of the prosecution than” Rule 3.8(d)); ANNOTATED MODEL RULES OF PROFESSIONAL
 CONDUCT 375 (ABA 2007); 2 GEOFFREY C. HAZARD, JR., & W. WILLIAM HODES, THE LAW OF LAWYERING § 34-6 (3d 2001 &
 Supp. 2009) (“The professional ethical duty is considerably broader than the constitutional duty announced in Brady v. Maryland . . .
 and its progeny”); PETER A. JOY & KEVIN C. MCMUNIGAL, DO NO WRONG: ETHICS FOR PROSECUTORS AND DEFENDERS 145 (ABA
 2009).
 17
    The current version provides: “A prosecutor shall not intentionally fail to make timely disclosure to the defense, at the earliest
 feasible opportunity, of all evidence which tends to negate the guilt of the accused or mitigate the offense charged or which would
 tend to reduce the punishment of the accused.” ABA STANDARDS FOR CRIMINAL JUSTICE, PROSECUTION FUNCTION, Standard 3-
 3.11(a) (ABA 3d ed. 1993), available at http://www.abanet.org/crimjust/standards/prosecutionfunction.pdf. The accompanying
 Commentary observes: “This obligation, which is virtually identical to that imposed by ABA model ethics codes, goes beyond the
 corollary duty imposed upon prosecutors by constitutional law.” Id. at 96. The original version, approved in February 1971, drawing
 on DR7-103(B) of the Model Code, provided: “It is unprofessional conduct for a prosecutor to fail to make timely disclosure to the
 defense of the existence of evidence, known to him, supporting the innocence of the defendant. He should disclose evidence which
 would tend to negate the guilt of the accused or mitigate the degree of the offense or reduce the punishment at the earliest feasible
 opportunity.”
 18
    See, e.g., United States v. Jones, 609 F.Supp.2d 113, 118-19 (D. Mass. 2009); United States v. Acosta, 357 F. Supp. 2d 1228, 1232-
 33 (D. Nev. 2005). We are aware of only two jurisdictions where courts have determined that prosecutors are not subject to discipline
 under Rule 3.8(d) for withholding favorable evidence that is not material under the Brady line of cases. See In re Attorney C, 47 P.3d
 1167 (Colo. 2002) (en banc) (court deferred to disciplinary board finding that prosecutor did not intentionally withhold evidence);
 D.C. Rule Prof’l Conduct 3.8, cmt. 1 (“[Rule 3.8] is not intended either to restrict or to expand the obligations of prosecutors derived
 from the United States Constitution, federal or District of Columbia statutes, and court rules of procedure.”)
 19
    Although this opinion focuses on the duty to disclose evidence and information that tends to negate the guilt of an accused, the
 principles it sets forth regarding such matters as knowledge and timing apply equally to evidence and information that “mitigates the
 offense.” Evidence or information mitigates the offense if it tends to show that the defendant’s level of culpability is less serious than
 charged. For example, evidence that the defendant in a homicide case was provoked by the victim might mitigate the offense by
 supporting an argument that the defendant is guilty of manslaughter but not murder.
 20
    Consequently, a court’s determination in post-trial proceedings that evidence withheld by the prosecution was not material is not
 equivalent to a determination that evidence or information did not have to be disclosed under Rule 3.8(d). See, e.g., U.S. v. Barraza
 Cazares, 465 F.3d 327, 333-34 (8th Cir. 2006) (finding that drug buyer’s statement that he did not know the defendant, who
 accompanied seller during the transaction, was favorable to defense but not material).
 21
    Cf. Cone v. Bell, 129 S. Ct. at 1783 n. 15 (“As we have often observed, the prudent prosecutor will err on the side of transparency,
 resolving doubtful questions in favor of disclosure.”); Kyles, 514 U.S. at 439 (prosecutors should avoid “tacking too close to the
 wind”). In some jurisdictions, court rules and court orders serve a similar purpose. See, e.g., Local Rules of the U.S. Dist. Court for
 the Dist. of Mass., Rule 116.2(A)(2) (defining “exculpatory information,” for purposes of the prosecutor’s pretrial disclosure
 obligations under the Local Rules, to include (among other things) “all information that is material and favorable to the accused
 because it tends to [c]ast doubt on defendant's guilt as to any essential element in any count in the indictment or information; [c]ast
 doubt on the admissibility of evidence that the government anticipates offering in its case-in-chief, that might be subject to a motion to
 suppress or exclude, which would, if allowed, be appealable . . . [or] [c]ast doubt on the credibility or accuracy of any evidence that
 the government anticipates offering in its case-in-chief.”)
Case 2:18-cr-00703-JMV Document 95-2 Filed 11/19/20 Page 6 of 9 PageID: 520




 09-454 Formal Opinion                                                                                                                   5

           Under Rule 3.8(d), evidence or information ordinarily will tend to negate the guilt of the accused
 if it would be relevant or useful to establishing a defense or negating the prosecution’s proof. 22 Evidence
 and information subject to the rule includes both that which tends to exculpate the accused when viewed
 independently and that which tends to be exculpatory when viewed in light of other evidence or
 information known to the prosecutor.
           Further, this ethical duty of disclosure is not limited to admissible “evidence,” such as physical
 and documentary evidence, and transcripts of favorable testimony; it also requires disclosure of favorable
 “information.” Though possibly inadmissible itself, favorable information may lead a defendant’s lawyer
 to admissible testimony or other evidence 23 or assist him in other ways, such as in plea negotiations. In
 determining whether evidence and information will tend to negate the guilt of the accused, the prosecutor
 must consider not only defenses to the charges that the defendant or defense counsel has expressed an
 intention to raise but also any other legally cognizable defenses. Nothing in the rule suggests a de minimis
 exception to the prosecutor’s disclosure duty where, for example, the prosecutor believes that the
 information has only a minimal tendency to negate the defendant’s guilt, or that the favorable evidence is
 highly unreliable.
           In the hypothetical, supra, where two eyewitnesses said that the defendant was not the assailant
 and an informant identified someone other than the defendant as the assailant, that information would tend
 to negate the defendant’s guilt regardless of the strength of the remaining evidence and even if the
 prosecutor is not personally persuaded that the testimony is reliable or credible. Although the prosecutor
 may believe that the eye witnesses simply failed to get a good enough look at the assailant to make an
 accurate identification, the defense might present the witnesses’ testimony and argue why the jury should
 consider it exculpatory. Similarly, the fact that the informant has prior convictions or is generally regarded
 as untrustworthy by the police would not excuse the prosecutor from his duty to disclose the informant’s
 favorable information. The defense might argue to the jury that the testimony establishes reasonable doubt.
 The rule requires prosecutors to give the defense the opportunity to decide whether the evidence can be put
 to effective use.

 The Knowledge Requirement

          Rule 3.8(d) requires disclosure only of evidence and information “known to the prosecutor.”
 Knowledge means “actual knowledge,” which “may be inferred from [the] circumstances.” 24 Although “a
 lawyer cannot ignore the obvious,” 25 Rule 3.8(d) does not establish a duty to undertake an investigation in
 search of exculpatory evidence.
          The knowledge requirement thus limits what might otherwise appear to be an obligation
 substantially more onerous than prosecutors’ legal obligations under other law. Although the rule requires


 22
    Notably, the disclosure standard endorsed by the National District Attorneys’ Association, like that of Rule 3.8(d), omits the
 constitutional standard’s materiality limitation. NATIONAL DISTRICT ATTORNEYS’ ASSOCIATION, NATIONAL PROSECUTION
 STANDARDS § 53.5 (2d ed. 1991) (“The prosecutor should disclose to the defense any material or information within his actual
 knowledge and within his possession which tends to negate or reduce the guilt of the defendant pertaining to the offense charged.”).
 The ABA STANDARDS RELATING TO THE ADMINISTRATION OF CRIMINAL JUSTICE, THE PROSECUTION FUNCTION (3d ed. 1992), never
 has included such a limitation either.
 23
    For example an anonymous tip that a specific individual other than the defendant committed the crime charged would be
 inadmissible under hearsay rules but would enable the defense to explore the possible guilt of the alternative suspect. Likewise,
 disclosure of a favorable out-of-court statement that is not admissible in itself might enable the defense to call the speaker as a witness
 to present the information in admissible form. As these examples suggest, disclosure must be full enough to enable the defense to
 conduct an effective investigation. It would not be sufficient to disclose that someone else was implicated without identifying who,
 or to disclose that a speaker exculpated the defendant without identifying the speaker.
 24
    Rule 1.0(f).
 25
     Rule 1.13, cmt. [3], cf. ABA Formal Opinion 95-396 (“[A]ctual knowledge may be inferred from the circumstances. It follows,
 therefore, that a lawyer may not avoid [knowledge of a fact] simply by closing her eyes to the obvious.”); see also ABA STANDARDS
 FOR CRIMINAL JUSTICE, PROSECUTION FUNCTION, Standard 3-3.11(c) (3d ed. 1993) (“A prosecutor should not intentionally avoid
 pursuit of evidence because he or she believes it will damage the prosecution’s case or aid the accused.”).
Case 2:18-cr-00703-JMV Document 95-2 Filed 11/19/20 Page 7 of 9 PageID: 521




 09-454 Formal Opinion                                                                                                               6

 prosecutors to disclose known evidence and information that is favorable to the accused, 26 it does not
 require prosecutors to conduct searches or investigations for favorable evidence that may possibly exist but
 of which they are unaware. For example, prior to a guilty plea, to enable the defendant to make a well-
 advised plea at the time of arraignment, a prosecutor must disclose known evidence and information that
 would be relevant or useful to establishing a defense or negating the prosecution’s proof. If the prosecutor
 has not yet reviewed voluminous files or obtained all police files, however, Rule 3.8 does not require the
 prosecutor to review or request such files unless the prosecutor actually knows or infers from the
 circumstances, or it is obvious, that the files contain favorable evidence or information. In the hypothetical,
 for example, the prosecutor would have to disclose that two eyewitnesses failed to identify the defendant as
 the assailant and that an informant attributed the assault to someone else, because the prosecutor knew that
 information from communications with the police. Rule 3.8(d) ordinarily would not require the prosecutor
 to conduct further inquiry or investigation to discover other evidence or information favorable to the
 defense unless he was closing his eyes to the existence of such evidence or information. 27

 The Requirement of Timely Disclosure

            In general, for the disclosure of information to be timely, it must be made early enough that the
 information can be used effectively. 28 Because the defense can use favorable evidence and information
 most fully and effectively the sooner it is received, such evidence or information, once known to the
 prosecutor, must be disclosed under Rule 3.8(d) as soon as reasonably practical.
            Evidence and information disclosed under Rule 3.8(d) may be used for various purposes prior to
 trial, for example, conducting a defense investigation, deciding whether to raise an affirmative defense, or
 determining defense strategy in general. The obligation of timely disclosure of favorable evidence and
 information requires disclosure to be made sufficiently in advance of these and similar actions and
 decisions that the defense can effectively use the evidence and information. Among the most significant
 purposes for which disclosure must be made under Rule 3.8(d) is to enable defense counsel to advise the
 defendant regarding whether to plead guilty. 29 Because the defendant’s decision may be strongly
 influenced by defense counsel’s evaluation of the strength of the prosecution’s case, 30 timely disclosure
 requires the prosecutor to disclose evidence and information covered by Rule 3.8(d) prior to a guilty plea
 proceeding, which may occur concurrently with the defendant’s arraignment. 31 Defendants first decide
 whether to plead guilty when they are arraigned on criminal charges, and if they plead not guilty initially,
 they may enter a guilty plea later. Where early disclosure, or disclosure of too much information, may
 undermine an ongoing investigation or jeopardize a witness, as may be the case when an informant’s
 identity would be revealed, the prosecutor may seek a protective order. 32

 26
    If the prosecutor knows of the existence of evidence or information relevant to a criminal prosecution, the prosecutor must disclose
 it if, viewed objectively, it would tend to negate the defendant’s guilt. However, a prosecutor’s erroneous judgment that the evidence
 was not favorable to the defense should not constitute a violation of the rule if the prosecutor’s judgment was made in good faith. Cf.
 Rule 3.8, cmt. [9].
 27
    Other law may require prosecutors to make efforts to seek and review information not then known to them. Moreover, Rules 1.1
 and 1.3 require prosecutors to exercise competence and diligence, which would encompass complying with discovery obligations
 established by constitutional law, statutes, and court rules, and may require prosecutors to seek evidence and information not then
 within their knowledge and possession.
 28
     Compare D.C. Rule Prof’l Conduct 3.8(d) (explicitly requiring that disclosure be made “at a time when use by the defense is
 reasonably feasible”); North Dakota Rule Prof’l Conduct 3.8(d) (requiring disclosure “at the earliest practical time”); ABA
 STANDARDS FOR CRIMINAL JUSTICE, PROSECUTION FUNCTION, supra note 17 (calling for disclosure “at the earliest feasible
 opportunity”).
 29
    See ABA Model Rules of Professional Conduct 1.2(a) and 1.4(b).
 30
     In some state and local jurisdictions, primarily as a matter of discretion, prosecutors provide “open file” discovery to defense
 counsel – that is, they provide access to all the documents in their case file including incriminating information – to facilitate the
 counseling and decision-making process. In North Carolina, there is a statutory requirement of open-file discovery. See N.C. GEN.
 STAT. § 15A-903 (2007); see generally Robert P. Mosteller, Exculpatory Evidence, Ethics, and the Disbarment of Mike Nifong: The
 Critical Importance of Full Open-File Discovery, 15 GEO. MASON L. REV. 257 (2008).
 31
     See JOY & MCMUNIGAL, supra note 16 at 145 (“the language of the rule, in particular its requirement of ‘timely disclosure,’
 certainly appears to mandate that prosecutors disclose favorable material during plea negotiations, if not sooner”).
 32
    Rule 3.8, Comment [3].
Case 2:18-cr-00703-JMV Document 95-2 Filed 11/19/20 Page 8 of 9 PageID: 522




 09-454 Formal Opinion                                                                                                                       7

 Defendant’s Acceptance of Prosecutor’s Nondisclosure

           The question may arise whether a defendant’s consent to the prosecutor’s noncompliance with the
 disclosure obligation under Rule 3.8(d) obviates the prosecutor’s duty to comply. 33 For example, may the
 prosecutor and defendant agree that, as a condition of receiving leniency, the defendant will forgo evidence
 and information that would otherwise be provided? The answer is “no.” A defendant’s consent does not
 absolve a prosecutor of the duty imposed by Rule 3.8(d), and therefore a prosecutor may not solicit, accept
 or rely on the defendant’s consent.
           In general, a third party may not effectively absolve a lawyer of the duty to comply with his Model
 Rules obligations; exceptions to this principle are provided only in the Model Rules that specifically
 authorize particular lawyer conduct conditioned on consent of a client 34 or another. 35 Rule 3.8(d) is
 designed not only for the defendant’s protection, but also to promote the public’s interest in the fairness and
 reliability of the criminal justice system, which requires that defendants be able to make informed
 decisions. Allowing a prosecutor to avoid compliance based on the defendant’s consent might undermine a
 defense lawyer’s ability to advise the defendant on whether to plead guilty, 36 with the result that some
 defendants (including perhaps factually innocent defendants) would make improvident decisions. On the
 other hand, where the prosecution’s purpose in seeking forbearance from the ethical duty of disclosure
 serves a legitimate and overriding purpose, for example, the prevention of witness tampering, the
 prosecution may obtain a protective order to limit what must be disclosed. 37

 The Disclosure Obligation in Connection with Sentencing

          The obligation to disclose to the defense and to the tribunal, in connection with sentencing, all
 unprivileged mitigating information known to the prosecutor differs in several respects from the obligation
 of disclosure that apply before a guilty plea or trial.
          First, the nature of the information to be disclosed is different. The duty to disclose mitigating
 information refers to information that might lead to a more lenient sentence. Such information may be of
 various kinds, e.g., information that suggests that the defendant’s level of involvement in a conspiracy was
 less than the charges indicate, or that the defendant committed the offense in response to pressure from a
 co-defendant or other third party (not as a justification but reducing his moral blameworthiness).
          Second, the rule requires disclosure to the tribunal as well as to the defense. Mitigating
 information may already have been put before the court at a trial, but not necessarily when the defendant
 has pled guilty. When an agency prepares a pre-sentence report prior to sentencing, the prosecutor may
 provide mitigating information to the relevant agency rather than to the tribunal directly, because that
 ensures disclosure to the tribunal.
          Third, disclosure of information that would only mitigate a sentence need not be provided before
 or during the trial but only, as the rule states, “in connection with sentencing,” i.e., after a guilty plea or


 33
    It appears to be an unresolved question whether, as a condition of a favorable plea agreement, a prosecutor may require a defendant
 entirely to waive the right under Brady to receive favorable evidence. In United States v. Ruiz, 536 U.S. 622, 628-32 (2002), the
 Court held that a plea agreement could require a defendant to forgo the right recognized in Giglio v. United States, 405 U.S. 150
 (1972), to evidence that could be used to impeach critical witnesses. The Court reasoned that “[i]t is particularly difficult to
 characterize impeachment information as critical information of which the defendant must always be aware prior to pleading guilty
 given the random way in which such information may, or may not, help a particular defendant.” 536 U.S. at 630. In any event, even
 if courts were to hold that the right to favorable evidence may be entirely waived for constitutional purposes, the ethical obligations
 established by Rule 3.8(d) are not coextensive with the prosecutor’s constitutional duties of disclosure, as already discussed.
 34
    See, e.g., Rules 1.6(a), 1.7(b)(4), 1.8(a)(3), and 1.9(a). Even then, it is often the case that protections afforded by the ethics rules can
 be relinquished only up to a point, because the relevant interests are not exclusively those of the party who is willing to forgo the
 rule’s protection. See, e.g., Rule 1.7(b)(1).
 35
    See, e.g., Rule 3.8(d) (authorizing prosecutor to withhold favorable evidence and information pursuant to judicial protective order);
 Rule 4.2 (permitting communications with represented person with consent of that person’s lawyer or pursuant to court order).
 36
    See Rules 1.2(a) and 1.4(b).
 37
     The prosecution also might seek an agreement from the defense to return, and maintain the confidentiality of evidence and
 information it receives.
Case 2:18-cr-00703-JMV Document 95-2 Filed 11/19/20 Page 9 of 9 PageID: 523




 09-454 Formal Opinion                                                                                                                 8

 verdict. To be timely, however, disclosure must be made sufficiently in advance of the sentencing for the
 defense effectively to use it and for the tribunal fully to consider it.
          Fourth, whereas prior to trial, a protective order of the court would be required for a prosecutor to
 withhold favorable but privileged information, Rule 3.8(d) expressly permits the prosecutor to withhold
 privileged information in connection with sentencing. 38

 The Obligations of Supervisors and Other Prosecutors Who Are Not Personally Responsible for a
 Criminal Prosecution

           Any supervisory lawyer in the prosecutor’s office and those lawyers with managerial
 responsibility are obligated to ensure that subordinate lawyers comply with all their legal and ethical
 obligations. 39 Thus, supervisors who directly oversee trial prosecutors must make reasonable efforts to
 ensure that those under their direct supervision meet their ethical obligations of disclosure, 40 and are
 subject to discipline for ordering, ratifying or knowingly failing to correct discovery violations. 41 To
 promote compliance with Rule 3.8(d) in particular, supervisory lawyers must ensure that subordinate
 prosecutors are adequately trained regarding this obligation. Internal office procedures must facilitate such
 compliance.
           For example, when responsibility for a single criminal case is distributed among a number of
 different lawyers with different lawyers having responsibility for investigating the matter, presenting the
 indictment, and trying the case, supervisory lawyers must establish procedures to ensure that the prosecutor
 responsible for making disclosure obtains evidence and information that must be disclosed. Internal policy
 might be designed to ensure that files containing documents favorable to the defense are conveyed to the
 prosecutor providing discovery to the defense, and that favorable information conveyed orally to a
 prosecutor is memorialized. Otherwise, the risk would be too high that information learned by the
 prosecutor conducting the investigation or the grand jury presentation would not be conveyed to the
 prosecutor in subsequent proceedings, eliminating the possibility of its being disclosed. Similarly,
 procedures must ensure that if a prosecutor obtains evidence in one case that would negate the defendant’s
 guilt in another case, that prosecutor provides it to the colleague responsible for the other case. 42

 38
    The drafters apparently concluded that the interest in confidentiality protected by an applicable privilege generally outweighs a
 defendant’s interest in receiving mitigating evidence in connection with a sentencing, but does not generally outweigh a defendant’s
 interest in receiving favorable evidence or information at the pretrial or trial stage. The privilege exception does not apply, however,
 when the prosecution must prove particular facts in a sentencing hearing in order to establish the severity of the sentence. This is true
 in federal criminal cases, for example, when the prosecution must prove aggravating factors in order to justify an enhanced sentence.
 Such adversarial, fact-finding proceedings are equivalent to a trial, so the duty to disclose favorable evidence and information is fully
 applicable, without regard to whether the evidence or information is privileged.
 39
    Rules 5.1(a) and (b).
 40
    Rule 5.1(b).
 41
    Rule 5.1(c). See, e.g., In re Myers, 584 S.E.2d 357, 360 (S.C. 2003).
 42
    In some circumstances, a prosecutor may be subject to sanction for concealing or intentionally failing to disclose evidence or
 information to the colleague responsible for making disclosure pursuant to Rule 3.8(d). See, e.g., Rule 3.4(a) (lawyer may not
 unlawfully conceal a document or other material having potential evidentiary value); Rule 8.4(a) (lawyer may not knowingly induce
 another lawyer to violate Rules of Professional Conduct); Rule 8.4(c) (lawyer may not engage in conduct involving deceit); Rule
 8.4(d) (lawyer may not engage in conduct that is prejudicial to the administration of justice).

 ____________________________________________________________________________________________________________

 AMERICAN BAR ASSOCIATION STANDING COMMITTEE ON ETHICS AND PROFESSIONAL
 RESPONSIBILITY
 321 N. Clark Street, Chicago, Illinois 60654-4714 Telephone (312)988-5300
 CHAIR: Robert Mundheim, New York, NY ■ Robert A. Creamer, Evanston, IL ■ Edwin L. Felter, Jr., Denver,
 CO ■ Terrence M. Franklin, Los Angeles, CA ■ Bruce A. Green, New York, NY ■ James M. McCauley,
 Richmond, VA ■ Susan R. Martyn, Toledo, OH ■ Arden J. Olson, Eugene, OR ■ Mary Robinson, Downers
 Grove, IL ■ Sylvia E. Stevens, Lake Oswego, OR
 CENTER FOR PROFESSIONAL RESPONSIBILITY: George A. Kuhlman, Ethics Counsel; Eileen B. Libby,
 Associate Ethics Counsel
 ©2009 by the American Bar Association. All rights reserved.
